Title: John Adams to Abigail Adams, 1 January 1799
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyladelphia January 1. 1799
          
          I recd to day your favr of 24 and it made the day more tolerable. Your health and Spirits always promote mine.
          We have had more Company to Day than ever upon any Occasion. Thirty or forty Gallons of Punch, Wine in Proportion and Cake in Abundance. The News by The America Captn. Jenkins arrived at Newbury Port made every body gay but me. Not a Word of Thomas Boylston Adams. I shall be uneasy till I hear further. He could not be so imprudent as to omit that opportunity.
          You have an Admirable Faculty of employing your Mind.— And in the Affairs of the farm materials for it.
          I want my Talkative Wife, but fear, if she should attempt to come here she would not talk farther than Worcester or Springfield. But my Wife, was too studious and Addicted to scribbling to talk much to me when she was here.
          Our People grow amazingly fearless & valiant in Proportion as they hear the English beat the French: and that formiable Combinations are forming against them by Turkey Russia Austria & England. I dont like this bravery which grows in Proportion as Danger appears to lessen. I like that Fortitude which increases as Danger grows, in a good Cause.—
          The English have exhibited an amazing Example of skill and Intrepidity, Perseverance and Firmness at sea. We are a Chip of that Block. And We could do as We pleased at least as We ought upon the watery Element, if it were not that We shall excite Jealousy in

the English Navy. We must however, Stand for our Right. We must adopt their Motto Dieu et mon Droit.
          Pray desire Dr Tufts to write to the Eastward for twenty foot Posts for my Barn.— I have recd his Letter about Turell Tufts and shall attend to it. His Letter is written in the hand of a young Man of 25. yours forever & ever
          
            J. A
          
        